DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 0824403) and further in view of Delobelle (FR 1255078) and/or Kutasov (SU 1409476).
As best depicted in Figure 3, Kojima is directed to a tire construction comprising first and seconds bias carcass plies 1,2 (cord angle between 25 and 35 degrees with respect to a tire equator) that are turned up around respective bead cores 4 (claimed turn-up carcass plies) and a third bias carcass ply 3 (claimed down carcass ply) that is arranged axially outward of said bead cores without being turned around said bead cores.  In such an instance, however, Kojima is completely silent with respect to the inclusion of a belt composed of two layers.
In any event, a belt assembly represents a fundamental tire component that is provided to provide reinforcement in a ground contacting region and protect an underlying carcass structure.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional belt in the tire of Kojima.
	With further respect to claim 1, a fair reading of Kojima suggests the inclusion of bead cores without limitation in regards to the shape of said cores.  It is extremely well known, however, to use any number of conventional shapes, including that required by the claimed 
Lastly, regarding claim 1, the language “for two-wheeled vehicles” corresponds with the intended use and such fails to further define the structure of the claimed tire article. 
4.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima, Delobelle, and Kutasov as applied in claim 1 above and further in view of Nishikawa (JP 2012-188013).
As detailed above, Kojima is directed to a tire construction comprising first and second carcass plies wrapped around respective bead cores and a third carcass ply that is not wrapped around said bead cores.  In terms of the bead cores, Kojima is silent with respect to the inclusion of a cover member.
In any event, it is extremely well known and conventional in the tire industry to include a bead cover member in order to, among other things, restrict contact between the carcass and .
Response to Arguments
5.	Applicant's arguments filed July 16, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that Delobelle and Kutasov merely disclose a conventional structure of the bead core and the bead wires of these references are not arranged in the claimed configuration.  The Examiner respectfully disagrees with the latter position.  Delobelle, for example, specific depicts a bead construction having six rows and four columns (Figure 2).  Figure 4 also depicts an alternative bead construction having a greater number of rows (6) as compared with the number of columns (5).  Thus, the “conventional bead structure” taught by Delobelle, as acknowledged by Applicant, does in fact teach a general structure having more rows than columns, as well as a specific assembly including six rows and four columns.  Kutasov similarly teaches “conventional bead structures”, as acknowledged by Applicant, having different number of rows and columns (Figures 2 and 3).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional bead structure in the tire of Kojima.  It is emphasized that there are an extremely limited number of bead core shapes that are conventionally used in the tire industry (e.g. circular, square, rectangular, and hexagonal)- given such a limited number of bead core shapes, one having ordinary skill in the art at the time of the invention would have readily appreciated the use of any conventional bead core shape in the tire of Kojima.
	As to Table 1, both square and rectangular bead cores provide improvements in bead portion durability.  Again, there are an extremely limited of conventional beads core shapes and a slight increase in bead durability when using one conventional bead core shape, as compared to an additional, conventional bead core shape, does not constitute a conclusive showing of unexpected results.                    
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 22, 2021